15‐891‐cr 
        United States v. Golding 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 22nd day of June, two thousand sixteen. 
                                          
        PRESENT:  CHESTER J. STRAUB, 
                     RICHARD C. WESLEY, 
                     CHRISTOPHER F. DRONEY, 
                                  Circuit Judges. 
        ______________________ 
         
        UNITED STATES OF AMERICA,  
         
                                  Appellee, 
         
                     ‐v.‐                                   No. 15‐891 
         
        KARIM GOLDING, aka Ream, 
         
                                  Defendant‐Appellant.             
        ______________________  
         
        FOR APPELLANT:            MEGAN WOLFE BENETT (Harry C. Batchelder, Jr., on 
                                  the brief), New York, NY. 
         


                                                             1
  FOR APPELLEE:            ALEXANDER A. SOLOMON, Assistant United States 
                           Attorney (Peter A. Norling, Assistant United States 
                           Attorney, on the brief), for Robert L. Capers, United 
                           States Attorney for the Eastern District of New York, 
                           Brooklyn, NY.        
 
     Appeal from the United States District Court for the Eastern District of 
New York (Ross, J.). 
 
     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the amended judgment of the District Court 

is AFFIRMED IN PART and VACATED IN PART, and the case is 

REMANDED for resentencing.  

      Karim Golding appeals from an amended judgment of conviction in the 

United States District Court for the Eastern District of New York, sentencing him 

to fifteen years’ imprisonment on the basis of ten‐year and five‐year mandatory 

minimum sentences arising from firearm‐ and drug‐related counts respectively.  

We assume the parties’ familiarity with the underlying facts and the procedural 

history, which we reference only as necessary to explain our conclusions. 

       Golding first challenges the imposition of a ten‐year mandatory minimum 

sentence for the discharge of a firearm in furtherance of a drug trafficking crime.  

See 18 U.S.C. § 924(c)(1)(A)(iii).  At trial, the jury was instructed on the relevant 

count that, in order to return a guilty verdict, they only needed to find that 



                                           2
Golding had “used,” “carried,” or “possessed” the firearm.  Under the rule of 

Alleyne v. United States, “any fact that increases the mandatory minimum is an 

‘element’ that must be submitted to the jury.” 133 S. Ct. 2151, 2155 (2013).  

Because this sentence was not challenged below, we review for plain error and 

conclude that the imposition of the ten‐year mandatory minimum on the basis of 

a fact—discharge of a firearm—not found by the jury is “clearly contrary to the 

law at the time of appeal,” satisfying the first two criteria of plain error review.  

Johnson v. United States, 520 U.S. 461, 467–68 (1997).  Further, because the District 

Court expressly stated that it would impose a shorter sentence if not for the 

statutory minimum, we have no difficulty concluding that the imposition of the 

incorrect mandatory minimum sentence both affected Golding’s substantial 

rights and seriously affected the fairness and integrity of judicial proceedings.  

See United States v. Sanchez, 773 F.3d 389, 392–94 (2d Cir. 2014).1   

       The Government argues that the evidence supporting the uncharged fact 

was “overwhelming” and “essentially uncontroverted” and accordingly could 


1 It is an open question in our Circuit whether our previous “modified plain error” rule 
in such cases—which places the burden of proving a lack of prejudice on the 
government—continues to be viable following Johnson.  See, e.g., United States v. Botti, 
711 F.3d 299, 308–09 (2d Cir. 2013).  Because we conclude that the error here satisfies the 
plain error standard no matter who bears the burden, we need not answer the question 
in this case.  See United States v. Prado, 815 F.3d 93, 102–03 (2d Cir. 2016). 


                                             3
not have seriously affected the fairness or integrity of the proceeding.  See 

Johnson, 520 U.S. at 470.  This argument is without merit.  Not only did Golding’s 

first trial on these charges end in a mistrial, see United States v. Golding, 482 F. 

App’x 633, 634–35 (2d Cir. 2012) (summary order), but the evidence offered to 

show discharge of the firearm is circumstantial, supported principally by the 

testimony of witnesses whose credibility was a major theme of the defense’s case.  

Because the jury was never asked to evaluate the witnesses’ credibility as to 

Golding’s discharge of the weapon, we cannot say the evidence meets the 

standard of “‘overwhelming’ and ‘essentially uncontroverted.’”  See United States 

v. Cotton, 535 U.S. 625, 633 (2002).  Rather, there is “a reasonable probability” the 

jury would not have found a discharge of the firearm.  United States v. Kaiser, 609 

F.3d 556, 567 (2d Cir. 2010); see also United States v. Garcia, 587 F.3d 509, 521 (2d 

Cir. 2009) (holding plain error seriously affected judicial proceedings where 

“there is a substantial possibility” that defendant is not guilty of the offense).  We 

therefore vacate Golding’s sentence on Count Eleven and remand to the District 

Court for resentencing pursuant to § 924(c)(1)(A)(i), which requires only a five‐

year mandatory minimum sentence. 




                                            4
      Finally, Golding contends that the imposition of a five‐year mandatory 

minimum sentence violates the Eighth Amendment because a conviction for the 

identical weight of powder cocaine, instead of cocaine base, would not subject 

him to that minimum.  Our review of a claim of constitutional disproportionality 

of a sentence is “very limited,” in which we “must assess the gravity of the 

offense and the harshness of the penalty, the sentences imposed on other 

criminals in the same jurisdiction, and the sentences imposed for commission of 

the same crime in other jurisdictions.”  United States v. Bennett, 252 F.3d 559, 567 

(2d Cir. 2001) (citing Solem v. Helm, 463 U.S. 277, 292 (1983)).  “[I]t is rare that a 

sentence falling within a legislatively prescribed term of years will be deemed 

grossly disproportionate.”  United States v. Reingold, 731 F.3d 204, 212 (2d Cir. 

2013) (internal quotation marks omitted); see also United States v. Mitchell, 932 

F.2d 1027, 1028–29 (2d Cir. 1991) (per curiam) (holding that legislative 

determinations of terms of imprisonment are “primary and presumptively 

valid”).  We have at least twice upheld the previous 100‐to‐1 cocaine‐to‐cocaine‐

base ratio as within constitutional limitations.  See United States v. Payne, 63 F.3d 

1200, 1213 (2d Cir. 1995); United States v. Jackson, 59 F.3d 1421, 1424 (2d Cir. 1995) 

(per curiam).  A fortiori, a sentence imposed under the current 18‐to‐1 ratio does 




                                            5
not exceed constitutional limitations.  Accordingly, we affirm the five‐year 

concurrent mandatory minimum sentences imposed on Counts One through 

Seven. 

      For the reasons stated above, the amended judgment of the District Court 

is AFFIRMED IN PART and VACATED IN PART, and the case is 

REMANDED for resentencing in accordance with this order. 

                          
                                      FOR THE COURT: 
                                      Catherine O’Hagan Wolfe, Clerk 
 
                                        




                                           6